Citation Nr: 0521567	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Waco, Texas.  The veteran's notice of 
disagreement with the denial of a compensable rating for his 
service-connected bilateral hearing loss was received in 
April 2003.  A statement of the case (SOC) was issued in June 
2003, after which the veteran timely perfected his appeal.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the if 
further action is required on his part.


REMAND

The May 2005 hearing transcript reflects that the veteran 
indicated that his service-connected hearing loss has 
worsened since the last audio evaluation conducted in October 
2002.  VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the veteran's testimony concerning 
current symptoms and an increase in symptomotology, the Board 
is of the opinion that the veteran should be afforded a VA 
examination for compensation purposes to ascertain the 
current nature and severity of his bilateral hearing loss.  
Additionally, relevant VA treatment records that could 
potentially be helpful in resolving the veteran's claims 
should be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  Also, as part of VA's duty to assist, the veteran 
should be requested to submit any evidence in his possession.  
See 38 C.F.R. § 3.159(b) (2004).

Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to his increased rating claim.

2.  Obtain the veteran's VA treatment 
records from February 2003 to the present 
from the VA medical facility located in 
Amarillo and/or Lubbock, Texas.

3.  Schedule the veteran for a VA audio 
examination to determine the current 
nature and extent of his service-
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review.

4.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental SOC that contains notice of 
all relevant actions taken on the claim 
for benefits and all evidence received 
since June 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




